     Case 4:18-cv-00171 Document 57-2 Filed on 07/20/20 in TXSD Page 1 of 2




                CITY OF HOUSTON                                                               Sylvester Turner
                                         Legal Department                                     Mayor

                                                                                              Ronald Lewis
                                                                                              City Attorney
                                                                                              Legal Department
                                                                                              P.O. Box 368
                                                                                              Houston, Texas 77001-0368
                                                                                              City Hall Annex
                                                                                              900 Bagby, 4th Floor

                                                                                              T. 832.393.6491
                                                                                              F. 832.393.6259
                                                                                              www.houstontx.gov

VIA HAND DELIVERY

February 23, 2018

Ms. U.A. Lewis
99 Detering, Suite #101
Houston, Texas 77002

        RE:      John Allen, Jr. et. al v. City of Houston, et. al
                 Cause #: 4:18-cv-00171
                 U.S. District Court for the Southern District of Texas, Houston Division

Ms. Lewis:

Pursuant to the Court order [Doc. 12], attached is a thumb drive that contains the relevant files listed in the
Defendants City of Houston and Justin Hayes’ Initial Disclosures plus the personnel files for the named
officers. These documents are bates labeled as COH/Allen #000001-001964. The thumb drive has been
inspected and all files can be opened accordingly. Please note that the working video files (bates #000288-
000293) have been placed in a separate folder labeled “video (working).” Files #000290 and 000293 can
be viewed from the thumb drive. Files #000288, 000289, 000291 and 000292 are DVD format and thus,
can only be viewed on a DVD machine.

Bates #001955-001964 are duplicate copies of the videos that cannot be open due to software issues; but
have been left on the thumb drive as such were previously included on the disc previously produced to you.

As you know, a disc containing the information referenced above was hand-delivered by my paralegal
yesterday to Ms. Jennings. The contents of the disc were inspected and all files can be opened based on the
explanation above on the videos. The only difference between the thumb drive and disc is mentioned above.

Should you have any problems, please let me know as soon as possible.

Best regards,


Jennifer F. Callan

Attachment
      Case 4:18-cv-00171 Document 57-2 Filed on 07/20/20 in TXSD Page 2 of 2
Letter of Denial of Representation
Page 2


cc: Debra Jennings (via email: lawyerdvj@gmail.com)


EXHIBIT 2
